ORDER OF TRANSFER

SHEPHERD, J.
This case is before us on the State’s Petition for Certiorari seeking review of an order of the Miami-Dade Circuit Court denying its motion to disqualify defense counsel.
As the Florida Supreme Court has made clear its appellate jurisdiction over death penalty cases includes not just exclusive jurisdiction to review all collateral proceedings that develop in those actions, but extends as well to collateral proceedings in cases such as this, where the Court has vacated a death sentence and remanded for further proceedings, see Roberts v. State, 840 So.2d 962, 973 (Fla.2002), we order this case to be transferred to the *259Florida Supreme Court for further proceedings. See Fla. R.App. P. 9.040(b)(1); State v. Fourth Dist. Ct.App., 697 So.2d 70, 71 (Fla.1997).
SO ORDERED.